In a habeas corpus proceeding, the appeal, as limited by the appellant’s brief, is from so much of a judgment of the Supreme Court, Westchester County (Colabella, J.), entered March 6, 1989, as granted the petition to the extent of holding that the petitioner’s State sentence continued to run while he was incarcerated pursuant to a Federal conviction.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements, for reasons stated by *896Justice Colabella at the Supreme Court. Bracken, J. P., Hooper, Lawrence, Balletta and O’Brien, JJ., concur.